Citation Nr: 1008079	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1957 until July 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has appealed from the denial of claims of service 
connection for bilateral hearing loss disability, tinnitus, 
and a low back disorder.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA's obligations under the VCAA dictates that reasonable 
efforts be made to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2009).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Bilateral Hearing Loss Disability and Tinnitus

Before proceeding, the Board observes that service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In the forgoing discussion, ISO 
units appeal to the right and in parentheses, while ISO-ANSI 
units appeal to the left.

Service treatment records indicate that loss was identified 
during service.  On entrance examination in 1957, testing 
revealed 15/15 whispered voice recognition.  On the 
audiological evaluation in February 1959, pure tone 
thresholds, in decibels, were as follows:




HERTZ

250
500
1000
2000
3000
4000
8000
RIGHT
10 (-
5)
10 (-
5)
5 (-5)
5 (-5)
/
5 (0)
10 (0)
LEFT
10 (-
5)
10 (-
5)
5 (-5)
10 (0)
/
10 (5)
10 (0)

On audiological evaluation in April 1960, three months prior 
to separation from duty, pure tone thresholds, in decibels, 
were as follows:


HERTZ

250
500
1000
2000
3000
4000
8000
RIGHT
20 (5)
15 (0)
15 (5)
26 
(16)
/
31 
(26)
10 (0)
LEFT
15 (0)
20 (5)
15 (5)
20 
(10)
/
30 
(25)
10 (0)

On separation examination, the Veteran's ears, and ear drums 
were normal.  Spoken voice and whispered voice testing 
revealed results of 15/15 in each ear.

During a November 2009 hearing before the undersigned, the 
Veteran indicated that he first sought treatment for hearing 
loss between three and five years after separation.  He also 
stated that he had undergone an audio examination by a 
private audiologist approximately one year ago.

Under the VCAA, VA is obligated to attempt to procure any 
such private records identified by the Veteran which may 
support his claim.  In this case, the records does not 
indicate that such an effort has been made.  In addition, 
given that the Veteran had bilateral hearing loss during 
service, McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
dictates that the Veteran be afforded a VA examination to 
verify whether he currently has a bilateral hearing loss 
disability and, if so, the extent of that disability.  The 
Veteran has also indicated that he recalls tinnitus began at 
the same time as hearing loss during service.  Accordingly, 
the VA examination should include review of the Veteran's 
tinnitus symptomatology.

Low Back Disorder

Service treatment records show that in August 1958, the 
Veteran was struck in the lower back by a hatch while serving 
aboard a submarine.  In his November 2009 hearing, the 
Veteran indicated that he has been treated by chiropractors 
nearly continuously since service and he identified several 
by name.  VA's duty to assist includes that an attempt to 
acquire these records relating to private treatment be made.

Given that the Veteran has testified to continuous 
symptomatology, and the evidence shows that the Veteran 
suffered an in-service injury, the Board finds that under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) VA is obligated 
to afford the Veteran a VA examination to determine the 
nature of his current low back disability, if any.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
contact information for all physicians who 
have treated the Veteran's bilateral 
hearing loss, tinnitus, and low back.

2.  An attempt should be made to contact 
the private physician whom the Veteran 
identifies, and request treatment records 
relating to bilateral hearing loss, 
tinnitus and low back pain.  If a negative 
response is received, a notation of such 
response is to be associated with the 
Veteran's claims file.

3.  The Veteran should be scheduled for a 
VA examination to determine the following: 

What is the nature of the Veteran's 
current bilateral hearing loss?  Is it 
at least as likely as not that such 
hearing loss is the related to service, 
to include the identified hearing loss 
in service or in service noise 
exposure?

What is the nature of the Veteran's 
tinnitus?  Is it at least as likely as 
not that such tinnitus is the result of 
in-service acoustic or other trauma?

What, if any, disorders of the back 
does the Veteran currently suffer from?  
Is it at least as likely as not that 
any such disorders were caused by 
trauma sustained during service?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


